ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that MICHAEL H. GOTTESMAN of AS-BURY PARK, who was admitted to the bar of this State in 1974, be publicly reprimanded for violation of DR 3-102 (dividing legal fees with a non-lawyer) and DR 3-101 (aiding the unauthorized practice of law), and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary review are adopted and MICHAEL H. GOTTESMAN is hereby publicly reprimanded; and it is further
*377ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.